DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,795,270 (Hereinafter ‘270) in view of Jeon (US 2009/0085093, hereinafter Jeon) . Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 1, ‘270 discloses: 
A method of inspecting defects (claim 1), comprising:
forming openings in a underlying layer by etching using a patterned photoresist layer as an etching mask, openings formed by etching including at least one defective pattern (claim 1);


after the planarization operation, performing an inspection operation to find a defective pattern corresponding to the at least one defective pattern in the underlying layer using an optical inspection tool (claim 1).
‘270 does not explicitly disclose performing a planarization operation such that the upper surface of the underlying layer is exposed and the filling material layer remains in the opening
In an analogous art, ‘270 discloses performing a planarization operation such that the upper surface of the underlying layer is exposed and the filling material layer remains in the opening (para 0012).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify ‘270’s device by adding Jeon’s disclosure in order to expose the underlying layer of the semiconductor device.
Dependent claims 2-8 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,795,270.

Claims 9-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,795,270 (Hereinafter ‘270), further in view of Subramanian et al (US 6,465,889). Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 9, ‘270 discloses: 
A method of manufacturing a semiconductor device (claim 11), comprising:

forming a second layer over the first layer (claim 11);
patterning the second layer and the first layer to form openings by using a patterned photoresist layer as an etching mask, the openings pass through the second layer (claim 11);
forming a filling material layer in the openings and over an upper surface of the second layer (claim 11);
performing a planarization operation such that the upper surface of the second layer is exposed and the filling material layer remains in the opening (claim 11); and
performing an inspection operation to find a defective pattern in the second layer using an optical inspection tool (claim 11),
‘270 does not explicitly disclose wherein the filling material comprises at least one of an organic bottom anti-reflective coating (BARC) material, silicon oxide, amorphous silicon, silicon nitride, aluminum oxide, or hafnium oxide.
In an analogous art, Subramanian discloses wherein the filling material comprises at least one of an organic bottom anti-reflective coating (BARC) material, silicon oxide, amorphous silicon, silicon nitride, aluminum oxide, or hafnium oxide (col 5, lines 30- 55).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify ‘270’s disclosed invention and form BARC coating to advantageously enabling the formation of dual damascene structure thereover employing a single dielectric layer as ILD with an attendant improvement in manufacturing.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,795,270 (Hereinafter ‘270), further in view of Lange as applied below. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 17, ‘270 discloses: 
A method for semiconductor processing, comprising (claim 17):
forming pattern features in an underlying layer (claim 17);
filling the pattern features with a dummy filling material (claim 17);
selecting an inspection wavelength or inspection spectrum by comparing attenuation coefficients, relative permittivities, or reflection coefficients between the underlying and the dummy filling material (claim 17);
inspecting filled pattern features for defects by using the selected inspection wavelength or inspection spectrum (claim 17),
‘270 does not explicitly after the pattern features are filled with the dummy filling material, after the inspecting, removing the dummy filling material.
In an analogous art, Lange discloses selecting an inspection wavelength or inspection spectrum by comparing, relative permittivities (para 0031); after the pattern features are filled with dummy filling material, inspecting filled pattern features for defects by using the selected inspection wavelength or inspection spectrum (para 0034)  and after the inspecting, removing the dummy filling material (Para 0037… removing portions of Sin…).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify ‘270's disclosed invention by adding Lange’s disclosure 

Dependent claims 10-16 and 18-20 are also rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of ‘270.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 2007/0072410, hereinafter Shin) in view of Shimizu (US 6,440,615, hereinafter Shimizu) and further in view of Jeon (US 2009/0085093, hereinafter Jeon).
With respect to claim 1, Shin discloses:
forming openings (26 of fig. 3C) in an underlying layer (22) by etching (Para 0029) using a patterned photoresist layer as an etching mask (25 of fig. 3B; para 0028 and 0030), forming a filling material layer (28) in the openings; performing a planarization operation such that the upper surface of the underlying layer is exposed and the filling material layer remains in the opening (fig. 3C; upper surface of layer 22 is exposed and the filling material 28 is in the opening).
	Shin does not explicitly disclose that the opening formed by etching including at least one defective pattern; and after the planarization operation, performing an inspection operation to find a defective pattern corresponding to the at least one defective pattern in the underlying layer using an optical inspection tool.
	In an analogous art, Shimizu discloses that the opening formed by etching including at least one defective pattern (Col. 15; lines 42-50; pattern defects); and after the planarization operation (inspection to be performed before/after to observe defect), performing an inspection operation to find a defective pattern corresponding to the at least one defective pattern in the underlying layer using an optical inspection tool (col. 8; lines 48-51; defect detection device equipped with an ion beam optical column and an electron beam optical column). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Shin’s device by adding Shimizu’s disclosure in order to 
	Shin/Shimizu does not explicitly discloses that the filling material is over an upper surface of the underlying layer.
	In an analogous art, Jeon discloses that the filling material is over an upper surface of the underlying layer (fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Shin/Shimizu’s device by adding Jeon’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claims 2, Shin discloses wherein the planarization operation includes a chemical mechanical polishing (CMP) operation (para 0017 and 0018; and 0031; chemical and mechanical polishing).
With respect to claims 3, Shin discloses wherein the filling material comprises an organic bottom anti-reflective coating (BARC) material (Para 0027; via holes 23 are filled with a bottom anti-reflective coating material).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin/Shimizu/Jeon further in view of Subramanian et al (US 6,465,889, hereinafter Subramanian).
With respect to claim 9, Shin discloses a method of manufacturing a semiconductor device (para 0003), comprising:
forming a first layer (21 of fig. 3B) over a substrate (20);
forming a second layer (22) over the first layer;

forming a filling material layer (28) in the openings and over an upper surface of the second layer; performing a planarization operation such that the upper surface of the second layer is exposed and the filling material layer remains in the opening (fig. 3C; upper surface of layer 22 is exposed and the filling material 28 remains in the opening 26).
Shin does not explicitly disclose performing an inspection operation to find a defective pattern in the second layer using an optical inspection tool, wherein the filling material comprises at least one of an organic bottom anti-reflective coating (BARC) material, silicon oxide, amorphous silicon, silicon nitride, aluminum oxide, or hafnium oxide.
	In an analogous art, Shimizu discloses performing an inspection operation to find a defective pattern in the second using an optical inspection tool (col. 8; lines 48-51; defect detection device equipped with an ion beam optical column and an electron beam optical column). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Shin’s device by adding Shimizu’s disclosure in order to detect the mask defects during semiconductor manufacturing in order to improve the reliability of a semiconductor device.
	Shin/Shimizu does not explicitly discloses that the filling material is over an upper surface of the second layer & wherein the filling material comprises at least one of an 
	In an analogous art, Jeon discloses that the filling material is over an upper surface of the second layer (fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Shin/Shimizu’s device by adding Jeon’s disclosure in order to manufacture a semiconductor device according to required specifications.
Shin/Shimizu/Jeon does not explicitly disclose wherein the filling material comprises at least one of an organic bottom anti-reflective coating (BARC) material, silicon oxide, amorphous silicon, silicon nitride, aluminum oxide, or hafnium oxide.
In an analogous art, Subramanian discloses wherein the filling material comprises at least one of an organic bottom anti-reflective coating (BARC) material, silicon oxide, amorphous silicon, silicon nitride, aluminum oxide, or hafnium oxide (col 5, lines 30- 55).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shin/Shimizu/Jeon’s disclosed invention and form BARC coating to advantageously enabling the formation of dual damascene structure thereover employing a single dielectric layer as ILD with an attendant improvement in manufacturing.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shin/Shimizu/Jeon and further in view of Wu et al. (US 2007/0004193, hereinafter Wu).
With respect to claims 4, Shin/Shimizu/Jeon does not explicitly disclose wherein the forming the filling material layer comprises spin coating the BARC material over the underlying layer.
In an analogous art, Wu discloses forming the filling material layer comprises spin coating the BARC material over the underlying layer (Para 0015; spin coating BARC). 
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shin/Shimizu/Jeon's disclosed invention by spin coating the filling material in order to have uniform film in an efficient manner.

Claims 5, 6,  and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Shin/Shimizu/Jeon and further in view of Terasawa et al. (US 2003/0109126, hereinafter Terasawa).
With respect to claims 5, Shin discloses wherein the underlying layer comprises of a dielectrice layer (para 0026; dielectric layer 22).
Shin/Shimizu/Jeon does not explicitly disclose that the dielectric layer comprise of at least one of amorphous silicon, silicon nitride, aluminum oxide or hafnium oxide.
In an analogous art, Terasawa discloses that the dielectric layer comprise of at least one of amorphous silicon, silicon nitride, aluminum oxide or hafnium oxide (para 0264; dielectric film 16 made of silicon nitride).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shin/Shimizu/Jeon's disclosed invention by adding Terawas’s disclosure in order to provide better insulation to a semiconductor device.
With respect to claim 6, Shin/Shimizu/Jeon does not explicitly disclose wherein the filling material comprises at least one of silicon oxide, amorphous silicon, silicon nitride, aluminum oxide or hafnium oxide.
In an analogous art, Terasawa discloses wherein the filling material comprises at least one of silicon oxide, amorphous silicon, silicon nitride, aluminum oxide or hafnium oxide (para 0265; layer 19 of fig. 47 made of silicon oxide).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shin/Shimizu/Jeon's disclosed invention by adding Terawas’s disclosure in order to manufacture a semiconductor device according to required specifications.
          With respect to claim 8, Shin/Shimizu does not explicitly disclose wherein the filling material is formed by one of an atomic layer deposition (ALD) process, a chemical vapor deposition (CVD) process, or a physical vapor deposition (PVD) process.
	In an analogous art, Jeon discloses wherein the filling material is formed by one of an atomic layer deposition (ALD) process, a chemical vapor deposition (CVD) process, or a physical vapor deposition (PVD) process (para 0011; CVD).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shin/Shimizu's disclosed invention by adding Jeon’s disclosure in order to have high quality deposition of a layer during semiconductor manufacturing process. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shin/Shimizu/Jeon/Terasawa and further in view of Zhang et al. (US 2010/0190272, hereinafter Zhang).
With respect to claim 7, Shin/Shimizu/Jeon/Terasawa does not explicitly disclose wherein the underlying layer includes a conductive material layer.
In an analogous art, Zhang discloses wherein the underlying layer includes a conductive material layer (para 0036; layer 112 of fig. 3A).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shin/Shimizu's disclosed invention by adding Zhang’s disclosure in order to manufacture a semiconductor device according to required specifications.

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shin/Shimizu/Jeon/Subramanian and further in view of Zhang et al. (US 2010/0190272, hereinafter Zhang).
With respect to claim 11, Shin/Shimizu/Jeon does not explicitly disclose
wherein the openings do not pass through the first layer.
	In an analogous art, Zhang discloses wherein the openings do not pass through the first layer (fig. 3D).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shin/Shimizu/Jeon's disclosed invention by adding Zhang’s disclosure in order to manufacture a semiconductor device according to required specifications.
With respect to claim 14, Shin/Shimizu/Jeon does not explicitly disclose wherein the second layer includes a metallic material layer.
In an analogous art, Zhang discloses wherein the underlying layer includes a metallic material layer (para 0036; layer 112 of fig. 3A).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shin/Shimizu/Jeon's disclosed invention by adding Zhang’s disclosure in order to manufacture a semiconductor device according to required specifications.

Claims 15 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Shin/Shimizu/Jeon/Zhang/Subramanian and further in view of Terasawa.
With respect to claim 15, Shin/Shimizu/Jeon/Zhang does not explicitly disclose wherein the filling material comprises at least one of silicon oxide, amorphous silicon, silicon nitride, aluminum oxide or hafnium oxide.
In an analogous art, Terasawa discloses wherein the filling material comprises at least one of silicon oxide, amorphous silicon, silicon nitride, aluminum oxide or hafnium oxide (para 0265; layer 19 of fig. 47 made of silicon oxide).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shin/Shimizu/Jeon/Zhang's disclosed invention by adding Terawas’s disclosure in order to manufacture a semiconductor device according to required specifications.
          With respect to claim 16, Shin/Shimizu does not explicitly disclose wherein the filling material is formed by one of an atomic layer deposition (ALD) process, a chemical vapor deposition (CVD) process, or a physical vapor deposition (PVD) process.
	In an analogous art, Jeon discloses wherein the filling material is formed by one of an atomic layer deposition (ALD) process, a chemical vapor deposition (CVD) process, or a physical vapor deposition (PVD) process (para 0011; CVD).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shin/Shimizu's disclosed invention by adding Jeon’s disclosure in order to have high quality deposition of a layer during semiconductor manufacturing process. 

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shin/Shimizu/Jeon/Subramanian and further in view of Lange et al. (US 2012/0113416, hereinafter Lange).
With respect to claim 10, Shin/Shimizu/Jeon discloses the method of claim 9.
Shin/Shimizu/Jeon does not explicitly disclose wherein the performing the inspection operation comprises selecting an inspection wavelength or inspection spectrum by comparing attenuation coefficients, relative permittivities, or reflection coefficients between the filling material and the second layer.
In an analogous art, Lange discloses that wherein the performing the inspection operation comprises selecting an inspection wavelength or inspection spectrum by comparing, relative permittivities (para 0031).

With respect to claim 12, Shin/Shimizu/Jeon discloses the method of claim 9.
Shin/Shimizu/Jeon does not explicitly disclose wherein a reflection of the filling material with respect to an inspection light of the optical inspection tool is higher than a reflection of the second layer with respect to the inspection light.
	In an analogous art, Lange discloses wherein a reflection of the filling material with respect to an inspection light of the optical inspection tool is higher than a reflection of the second layer with respect to the inspection light (para 0021 and 0032; light reflected from two different surfaces is compared; light reflected from one surface can be more than the other one and vice versa).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shin/Shimizu/Jeon's disclosed invention by adding Lange’s disclosure in order to adequately identify the defects in a semiconductor device after photolithography. 
With respect to claim 13, Shin/Shimizu/Jeon discloses the method of claim 9.
Shin/Shimizu/Jeon does not explicitly disclose wherein a reflection of the filling material with respect to an inspection light of the optical inspection tool is lower than a reflection of the second layer with respect to the inspection light.
	In an analogous art, Lange discloses wherein a reflection of the filling material with respect to an inspection light of the optical inspection tool is lower than a reflection 
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shin/Shimizu/Jeon's disclosed invention by adding Lange’s disclosure in order to adequately identify the defects in a semiconductor device after photolithography. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Shin in view of Lange.
	With respect to claim 17, Shin discloses a method for semiconductor processing (para 0003), comprising: forming pattern features (fig. 3B; para 0027) in an underlying layer (22 of fig. 3B); filling the pattern features with a dummy filling material (26);
Shin does not explicitly disclose selecting an inspection wavelength or inspection spectrum by comparing attenuation coefficients, relative permittivities, or reflection coefficients between the filling material and the second layer; inspecting filled pattern features for defects by using the selected inspection wavelength or inspection spectrum.
In an analogous art, Lange discloses selecting an inspection wavelength or inspection spectrum by comparing, relative permittivities (para 0031); after the pattern features are filled with dummy filling material, inspecting filled pattern features for defects by using the selected inspection wavelength or inspection spectrum (para 0034)  
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shin's disclosed invention by adding Lange’s disclosure in order to adequately identify the defects in a semiconductor device after photolithography. 

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shin/Lange in view of Terasawa and further in view of Wu et al. (US 2007/0004193, hereinafter Wu).
	With respect to claim 18, Shin discloses wherein the underlying layer comprises of a dielectric layer (para 0026; dielectric layer 22).
Shin/Lange does not explicitly disclose that the dielectric layer comprise of silicon oxide.
In an analogous art, Terasawa discloses that the dielectric layer comprises of silicon oxide (para 0264; silicon oxide).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shin/Lange's disclosed invention by adding Terawas’s disclosure in order to manufacture a semiconductor device according to required specifications.
	Shing/Lange/Terasawa does not explicitly disclose that the dummy filling material is an organic material.

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shin/Lange/Terasawa's disclosed invention adding Wu’s discloser in order to fill the vias easily without voids. 
With respect to claim 19, Shin does not explicitly disclose that wherein the inspection spectrum is between 250 nm and 280 nm.
In an analogous art, Lange discloses that wherein the inspection spectrum is between 250 nm and 280 nm (para 0034).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shin's disclosed invention by adding Lange’s disclosure in order to adequately identify the defects in a semiconductor device after photolithography. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Shin/Lange and further in view of Shamma et al. (US 2018/0337046, hereinafter Shamma).
With respect to claim 20, Shin/Lagne discloses the method of claim 17.
	Shin/Yu does not explicitly disclose wherein a critical dimension of the pattern features inspected is less than 30 nanometers. .
	In an analogous art, Shamma discloses wherein a critical dimension of the pattern features inspected is less than 30 nanometers (Para 0013 and 0070).
.

Response to Arguments
In view of amendment to claims 1 and 9, objection has been withdrawn.
Applicant argues as follows:

    PNG
    media_image1.png
    245
    809
    media_image1.png
    Greyscale

Examiner respectfully submits the following:
Shin/Shimizu/Jeon does not explicitly disclose wherein the filling material comprises at least one of an organic bottom anti-reflective coating (BARC) material, silicon oxide, amorphous silicon, silicon nitride, aluminum oxide, or hafnium oxide.
In an analogous art, Subramanian discloses wherein the filling material comprises at least one of an organic bottom anti-reflective coating (BARC) material, silicon oxide, amorphous silicon, silicon nitride, aluminum oxide, or hafnium oxide (col 5, lines 30- 55).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Shin/Shimizu/Jeon’s disclosed invention and form BARC coating to advantageously enabling the formation of dual damascene structure 
Therefore, rejection of the claims is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                               
/MOHAMMAD M CHOUDHRY/           Primary Examiner, Art Unit 2816